Citation Nr: 1032376	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  94-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with 
headaches, impaired vision and boils, including as secondary to 
service-connected coronary artery disease status post coronary 
artery bypass graft.  

2.  Entitlement to an initial evaluation in excess of 50 percent 
for peripheral vascular disease, both lower extremities, for the 
period August 5, 1985 to January 12, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1955 to February 
1975.  

This matter came to the Board of Veterans' Appeals (Board) from a 
September 1993 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board in support of these claims 
at hearings held at the RO in October 1996 and February 2001.  
The Board remanded these claims to the RO in May 1996, April 
1997, July 2001, and April 2006.  A review of the record shows 
that the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  

In an April 2009 decision, the Board denied the Veteran's claims 
for entitlement to service connection for diabetes mellitus with 
headaches, impaired vision and boils, including as secondary to 
service-connected coronary artery disease status post coronary 
artery bypass graft, and entitlement to an initial evaluation in 
excess of 50 percent for peripheral vascular disease, both lower 
extremities, for the period August 5, 1985 to January 12, 1998.  
The Veteran subsequently appealed these issues to the United 
States Court of Appeals for Veterans Claims (Court).  While that 
case was pending at the Court, the Veteran's representative and 
VA's Office of the General Counsel filed a joint motion to vacate 
the Board's decision and remand the Veteran's claim for 
readjudication.  In a February 2010 Order, the Court granted the 
joint motion, vacated the Board's April 2009 decision, and 
remanded this case to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Joint Motion filed with the Veterans Court, both the 
appellant, through an attorney, and VA's Office of General 
Counsel pointed out that the VA failed to adjudicate the 
Veteran's claim for diabetes on a secondary basis, provide 
adequate reasons or bases as to whether an assignment of an 
extraschedular evaluation for an initial evaluation in excess of 
50 percent for peripheral vascular disease, both lower 
extremities, for the period August 5, 1985 to January 12, 1998 
under 38 C.F.R. § 3.321(b) is warranted, and clarify whether the 
Veteran still seeks a travel board hearing regarding his claims.  
Under the circumstances, this matter must be returned to the RO.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of the 
provisions of 38 C.F.R. § 3.321(b)(1) and 
the requirements for establishing 
entitlement to an extra-schedular 
evaluation for peripheral vascular disease, 
both lower extremities.  Specifically, the 
Veteran should be advised that he can 
submit or identify evidence in conjunction 
for his claim for increased rating for 
peripheral vascular disease, both lower 
extremities which tends to show marked 
interference with employment and/or 
frequent hospitalization due to this 
disability.  He should further be advised 
that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically as 
a result of the peripheral vascular 
disease, both lower extremities.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
diabetes mellitus with headaches, impaired 
vision and boils.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any current diabetes mellitus 
with headaches, impaired vision and boils 
shown to exist;

b) opine whether any such diabetes 
mellitus with headaches, impaired vision 
and boils is at least as likely as not 
related to the Veteran's service-connected 
coronary artery disease status post 
coronary artery bypass graft;

c) if not, opine whether any such diabetes 
mellitus with headaches, impaired vision 
and boils is aggravated by the Veteran's 
service-connected coronary artery disease 
status post coronary artery bypass graft; 
and

d) provide detailed rationale, with 
specific references to the record, for the 
opinion.  

3.  Contact the Veteran to clarify whether 
he still requests a hearing before the 
Board, and if so, schedule the Veteran for 
a hearing before the Board. 

4.  The RO should then review the expanded 
record and re-adjudicate the issue of an 
initial evaluation in excess of 50 percent 
for peripheral vascular disease, both 
lower extremities, for the period August 
5, 1985 to January 12, 1998, to include 
the matter of whether referral of the 
claim for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1) is 
warranted.  Should submission under 
§ 3.321(b) be deemed unwarranted, the 
reasons for this decision should be set 
forth in detail.  

If the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


